DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 46, 48, 52-61, and 64-74 are pending.
3.	Claims 52, 53, 58-61, and 64-69 remain withdrawn from consideration. 
4.	Claims 46, 48, 54-57, and 70-74 are examined. 
5.	The rejection of claim 73 (inadvertently referred to as claim 74 in the previous Office Action) under 35 U.S.C. 112 fourth paragraph is withdrawn in view of Applicants amendments to the claims. 
Claim Rejections - 35 USC § 112 - Indefinitness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73, as instantly amended, is drawn to the method of claim 46, wherein “(d) further comprises treating a second sunflower plant obtained thereby, with imazamox, assessing cytotoxicity of the second sunflower plant, and confirming that it does not possess the phenotype of herbicide tolerance.  However, the method of claim 46, in part (i), specifically requires that the plant produced by the method already possess “a tolerance to 200% imazamox,” recited in relative terms.  Step (d) of that claim confirms said phenotype.  In this context, it is unclear what further limitations claim 73 places on the active steps of claim 46, given that the herbicide tolerant sunflower plant that is a product that the method of claim 46 expressly aims to make is already produced at the end of step (d) of the claim.  The phrase “second sunflower plant obtained thereby,” in claim 73, introduces further ambiguity into the claim language, because the product of the method of claim 46 is the herbicide tolerant plant, while the above phrase in claim 73 indicates the lack of said tolerance.  The metes and bounds are thus unclear. 
Claim Interpretation
8.	The following is noted with regard to claim interpretation.  In the previous amendments, Applicant added the following step to claim 46 “treating at least one sunflower plant obtained thereby, with imazamox, assessing the plants phytotoxicity, and confirming that it possesses the phenotype;” and the following step to claim 48: “treating at least one sunflower plant obtained thereby, with metsulfuron methyl, assessing the plants phytotoxicity, and confirming that it possesses the phenotype.”
These limitations are given their broadest reasonable interpretation as encompassing treating the sunflower plant with any application rate of imazamox or metsulfuron methyl.  The terms “assessing” and “confirming” indicate an action that could be performed in any manner, including a mental process, and do not require selection for said phenotype. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 46, 48, 54-57, 70, 71, 73, and 74 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), in view of White et al (Weed Science (2003) 51:845-853), Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), Sala et al (US 20110209232, claiming priority to US provisional application 60/695,952, filed July 1, 2005; first published as WIPO publication WO 2007/005581), Penner et al (US Patent No. 5,859,348, issued January 12, 1999), and Tan et al (Pest Mgmt. Sci. (2005) 61:246-257).  Applicant's arguments filed on September 7, 2022 have been fully considered but they are not persuasive. 
	The claims are directed to a method for providing a herbicide-resistant sunflower plant comprising in its genome two different herbicide-resistant alleles of the sunflower AHASL1 gene, wherein a first allele encodes a first AHASL1 protein comprising an alanine to threonine substitution at the amino acid position corresponding to position 7 of SEQ ID NO: 20, and said second allele encodes a second AHASL1 protein comprising a substitution at the amino acid position corresponding to position 90 of SEQ ID NO: 20 or position 82 of SEQ ID NO: 20, wherein said plant is resistant to imazamox or sulfonylurea. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistance AHASL1 protein (Fig. 2 on pg. 1152).  Kolkman et al teach that the P182L and the A190V substitutions in sunflower AHASL1 confer resistance to imidazolinone herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into sunflower lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (pg. 1148, left col., second full paragraph).  
Kolkman et al teach an amino acid sequence that is 99.7% identical to the instant SEQ ID NO: 20.  The instant specification defines SEQ ID NO: 20 as truncated sunflower AHASL with an A107T mutation (in sunflower AHASL numbering), which corresponds to position 7 in SEQ ID NO: 20 (see pg. 11, lines 16-22).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 20 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 20, and position 107 of the sequence of Kolkman et al corresponds to position 7 of the instant SEQ ID NO: 20.  The sequence alignment is set forth below:
RX   PubMed=15309298; DOI=10.1007/s00122-004-1716-7;
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).

DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
  Query Match             99.8%;  Score 2026;  DB 13;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

Kolkman et al do not teach a sunflower plant comprising an AHASL protein with a threonine substitution at relative position 122.  Kolkman et al do not teach a sunflower plant comprising two mutated AHASL proteins, wherein one has the A122T substitution, and a second one comprises the A205V or the P197L substitutions in the sunflower AHASL.  
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T substitution (corresponding to A107T in sunflower numbering); and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  
White et al teach herbicide resistant sunflower plants comprising a gene encoding the AHASL protein with the A205V (in Arabidopsis, corresponding to A190V in sunflower) substitution (White et al, abstract; pg. 852, left col. first full paragraph).  White et al teach that multiple mutations conferring resistance to AHASL-inhibitors have been found at positions P197 and A205 (in Arabidopsis, corresponding to P182 and A190, respectively, in sunflower; White et al, pg. 850, left col; Table 4). 
Sala et al teach a sunflower plant comprising an AHASL polynucleotide encoding a herbicide-resistance AHASL with a threonine at position 107, said protein further comprising a leucine at position 182, or further comprising a valine at position 190 (claims 1-7).  Sala et al teach that sunflower plants comprising the A122T or the A205V mutations both showed reduced sensitivity to imazamox, at 100 g ai/ha and at 200 g ai/ha (Figures 4 and 5).  Sala et al teach producing sunflower plants that are homozygous for the herbicide tolerance characteristics (Example 3).  Sala et al teach a transformed plant comprising the nucleic acid encoding the AHASL with the A122T substitution, wherein the AHAL comprises herbicide tolerance, including wherein the herbicide is metsulfuron (claims 31-39). Sala et al teach a method of controlling weeds using the plants of their invention, wherein the herbicide applied in said method is metsulfuron (claims 16 and 18).  Sala et al teach applying imidazolinone herbicide as mixture of several imidazolinone herbicides (paragraph 0077, for example). 
Penner et al teach sugar beet plants comprising a nucleic acid sequence encoding a mutated AHASL comprising two mutations: A113T (in sugar beet; 122 in Arabidopsis) and P188S (in sugar beet; 197 in Arabidopsis) (col. 9, lines 35-55).  Penner et al teach that said the P188S substitution conferred tolerance to chlorsulfuron methyl and sulfometuron; and that double mutation provides enhanced resistance to a combination of sulfonylureas and imidazolinones (col. 9, lines 56-59; Fig. 4).  Penner et al teach that the resultant resistance is synergistic when compared to the level of resistance afforded by the two mutations individually (col. 10, lines 9-14; Table 2 in col. 10).  
	Tan et al teach that the mutation at A122 (A107 in sunflower numbering) confers resistance to imidazolinones, while the mutation at P197 (P182 in sunflower numbering) confers resistance to sulfonylureas, but not to imidazolinones (pg. 248, top of right col.).  Tan et al teach that mutations at A122 and A205 are a good choice for the development of imidazolinone tolerant crops (pg. 248, right col.). 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the introgression methods taught by Kolkman et al, and to cross the sunflower plants of Jander et al (comprising the A107T mutation) with the sunflower plants of White et al (comprising the A190V mutation) or with the sunflower plants of Kolkman et al (comprising the P182L mutation), thus obtaining sunflower plants comprising these two mutations on different AHASL1 alleles.  It would have been also obvious to cross sunflower plants that are homozygous for said substitutions, in view of teachings of Sala et al, and as a matter of standard industry practice. 
Applying an appropriate imidazolinone or sulfonylurea, including, specifically, imazamox and metsulfuron, or a mixture of imidazolinones, to the resultant plant, and subsequently evaluating the level of the plant’s tolerance, would have been prima facie obvious as well, in view of the teachings of Sala et al.  Similarly, selecting at least one progeny herbicide-tolerant plant from the crossing of claim 46, including wherein the selecting step comprises “a greenhouse evaluation” or a “field evaluation,” wherein said evaluation includes determining the effect of the herbicide on the plant,” would have been obvious in view of the teachings of Sala et al and would read on step (d) of claim 46 and on claim 74. 
As a result of the introgression of the A107T mutant allele into a plant comprising another mutant allele, such as A190V or P182L, at least some progeny plants would be heterozygous for the two mutations.  The phenotype of reduced sensitivity to imazamox would not have been unexpected, given that Sala et al teach that sunflower plants comprising the A122T or the A205V mutations both showed reduced sensitivity to imazamox, at 100 g ai/ha and at 200 g ai/ha (Figures 4 and 5).  
Moreover, the levels of tolerance (to imazamox or metsulfuron) of said resultant heterozygous plants relative to said levels for the homozygous plants would have been a property naturally flowing from the structure of said plants, and would amount to a desired result of the claimed method that would have naturally flowed from said prima facie obvious method.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
One would have been motivated to combine the above teachings, because doing so would enable one to obtain sunflower plants tolerant to both sulfonylureas and imidazolinones, as taught by Tan et al.  One would have also been motivated to do so because Sala et al teach sunflower plants comprising two point mutations on the same AHASL protein, and because Penner et al teach that combining the two mutations at positions 197 and 122 results in a synergistic level of resistance to imidazolinones, as well as tolerance to sulfonylureas.  Because Jander et al, Sala et al, and Penner et al successfully reduced their invention to practice, and because the introgression methods taught by Kolkman et al are standard in the art, one would have had reasonable expectation of success.

11.	Claim 72 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159), in view of White et al (Weed Science (2003) 51:845-853), Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), Sala et al (US 20110209232, claiming priority to US provisional application 60/695,952, filed July 1, 2005; first published as WIPO publication WO 2007/005581), Penner et al (US Patent No. 5,859,348, issued January 12, 1999), and Tan et al (Pest Mgmt. Sci. (2005) 61:246-257), as applied to claim 46, and further in view of Fernandez-Martinez et al (Euphytica (1989) 41:39-51).  Applicant's arguments filed on September 7, 2022 have been fully considered but they are not persuasive.
The claim is drawn to the method of claim 46, further comprising harvesting a seed from the herbicide resistant sunflower plant, wherein the seed comprises extractable oil comprising at least 85% oleic acid. 
The teachings of Kolkman et al, White et al, Jander et al, Sala et al, Penner et al, and Tan et al are set forth above.  The references do not teach a sunflower plant producing seed with at least 85% oleic acid. 
Fernandez-Martinez et al teach sunflower lines that are true breeding for high oleic acid content (average of higher than 85%) (Abstract; pg. 41, both col.). 
At the time the invention was made, it would have been prima facie obvious to modify the method of claim 46 by introducing the recited substitutions into the sunflower plant of Fernandez-Martinez et al, thus obtaining a sunflower seed that comprises the two substitutions and produces seed comprising at least 85% oleic acid, with reasonable expectation of success.  One would have been motivated to combine said teachings in view of the desirability of a sunflower plant comprising high oleic content (as taught by Fernandez-Martinez et al and known in the art), which plant is also tolerant to AHAS inhibiting herbicides. 
Response to Arguments
Applicant argues as follows: “Applicants have discovered that the claimed sunflower plants unexpectedly possess a phenotype of tolerance to imazamox that is surprisingly high. None of the cited references provides any suggestion or guidance that such a strong phenotype might be reasonably expected for a heterozygous stack of genes that have incomplete dominance. Applicants have submitted scientist declarations and additional data establishing these features of the claimed invention. Yet, the Examiner asserts that these testimonials and data are not persuasive and therefore do not overcome the obviousness rejections. In order to resolve this impasse, Applicants respectfully request that the Examiner provide suggestions as to what type and quality of evidence would be considered sufficiently convincing in this circumstance” (page 10 of the Remarks, emphasis omitted).  Applicant maintains previously submitted arguments, including those directed to unexpected results (pages 11-12).
This is not found to be persuasive. To the extent that the instant Remarks reiterate the previously submitted arguments, including those directed to impermissible hindsight, unexpected results, as well as the arguments in the previously submitted Declaration of Dr. Mankin, they were addressed in the previous Office Actions and remain unpersuasive for the reasons of record.  
With regard to Applicant’s argument on page 10 of the Remarks, the Examiner notes that all evidence submitted by Applicant during the prosecution history of the instant application, including three expert declarations, have been extensively considered by the Examiner.  When evidence traversing rejections is presented by Applicant, it must be evaluated by the Examiner and, ultimately, weighed against evidence supporting prima facie case.  See MPEP 716.01.  Given that Applicant’s evidence is weighed against the prima facie case, the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
In the instant case, all evidence submitted by Applicant, including the Declaration of Dr. Mankin, filed on May 27, 2022, under 37 C.F.R. 1.132, was fully considered, and the specific reasons as to why said evidence was not sufficient to overcome the rejection were set forth in the previous Office Actions.  It is noted that Applicant’s argument does not appear to address the substance of said reasons. 
The Examiner maintains that the argument in the Declaration submitted on May 27, 2022 is not commensurate with the scope of the instant claims.  The argument is directed to herbicide tolerance properties of a sunflower plant comprising the A122T and the A205V alleles (see paragraph 7).  The claims, however, are directed to a method of producing said sunflower plant.  Importantly, the relative property of imazamox tolerance of the A122T/A205V plants being “equivalent” to the property of the tolerance of the A122T/A122T or “less than” the tolerance of the A205V/A205V plants is not required to practice the instantly claimed method.  For example, in step (ii)(c), the phenotype is recited in the conditional clause: “if treated with 200 g ai/ha imazamox.”  The claim requires neither application of said application rate of imazamox nor selecting a plant for tolerance to said rate.  The step that does require treating the sunflower plant with imazamox, step (d), encompasses any and all application rates of the herbicide. 
The phenotype of reduced sensitivity to imazamox would not have been unexpected given that Sala et al teach that sunflower plants comprising the A122T or the A205V mutations both showed reduced sensitivity to imazamox, at 100 g ai/ha and at 200 g ai/ha (Figures 4 and 5).  The semi-dominance of commercially important AHAS substitutions, including the A205V, is known in the art (see Sala et al, pages 2-3; Kolkman, Abstract).  However, given that both, A122T and A205V, confer tolerance to commercial rates of imidazolinones (see Sala et al, Kolkman et al, White et al), it would not have been unexpected that the A122T/A205V heterozygous sunflower plants would be tolerant to imazamox.  This would have been sufficient to predictably practice the active steps of the claimed method with reasonable expectation of success.  The rejection is maintained. 
Conclusion
12.	No claims are allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662